     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 1 of 14
                                                                                    SHAORONG LIU
                  (05/29/2020)                                                                1




 1                               INTERVIEW OF SHAORONG LIU

 2                                        May 29, 2020

 3

 4          SPECIAL AGENT ERIK HALVORSON:                   So I’m just going to go

 5   over    this     real       quick.    It    is    called      the    Advisement         of

 6   Rights. So before we ask any questions or you make any

 7   statement, you must understand your rights. We want to make

 8   sure you know what those are; right?

 9          SHAORONG LIU: I actually don’t.

10          SPECIAL AGENT ERIK HALVORSON: Well,                    so    there       you   go;

11   this is a good thing for both of us; right?

12          SHAORONG LIU: Yeah, yeah.

13          SPECIAL AGENT ERIK HALVORSON: So you have the right to

14   remain     silent.          That   is,   you     can    refuse      to    answer      any

15   questions       at    any     time.        Anything     you    say       can    be    used

16   against you in a court of law or any other proceedings. You

17   have the right to talk to an attorney for advice before

18   answering any questions and to have the attorney with you

19   at any questioning now or in the future.

20          SHAORONG LIU: I don’t have any attorney right now.

21          SPECIAL AGENT ERIK HALVORSON: okay.




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 2 of 14
                                                                                 SHAORONG LIU
                  (05/29/2020)                                                               2




 1          SHAORONG LIU:          So am I going to have one?

 2          SPECIAL AGENT ERIK HALVORSON: So that’s totally your

 3   choice. I think the important thing to remember is that,

 4   um, like if we start talking to you, if at any time you

 5   decide that you want an attorney, you can stop asking --

 6   stop answering questions at any time and you can say, hey,

 7   you know what guys, I think I just want to talk to an

 8   attorney before I move forward with this. If you don’t have

 9   one right now, then certainly in the future you can get

10   one. That is totally up to you. It is totally your call.

11          SHAORONG LIU: So are you going to somehow get me one

12   or…

13          SPECIAL AGENT ERIK HALVORSON: No that would be.

14          SHAORONG LIU: I am just asking.

15          SPECIAL       AGENT    ERIK      HALVORSON:      No,    sure.     That     would

16   certainly be up to you and, you know, there is financial

17   affidavits, if you cannot afford one, one can be presented,

18   one can be given to you.

19          SHAORONG LIU: Um hmm.

20          SPECIAL AGENT ERIK HALVORSON: But the big thing to

21   know    is    that     is    if   you    want    an   attorney,       totally       your




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 3 of 14
                                                                                 SHAORONG LIU
                    (05/29/2020)                                                             3




 1   choice, totally optional. You just, we would have to talk

 2   to you at a later date. So it is your responsibility to get

 3   one, it is your responsibility to find one.

 4           SHAORONG LIU: Okay.

 5           SPECIAL        AGENT   ERIK     HALVORSON:        Let      me   just     finish

 6   reading this form for you real quick; so if you cannot

 7   afford an attorney, one will be provided for you without

 8   cost. If you decide to answer questions now, you have the

 9   right     to     stop     answering     questions       at   any    time     that    you

10   desire. So that is an important thing to remember. Uh and

11   then there’s a wavier that just says I have read these

12   rights. I have had these rights read to me in the above

13   statement. As to my rights, I understand what my rights

14   are. I am willing to make a statement and answer questions.

15   I understand and know what I am doing. No promises have

16   been made to me. No threats have been made against me and

17   no pressure, coercion of any kind has been used against me.

18   So at this point, it is your choice. We would like to ask

19   you    some      questions      and    kind    of    understand         a   couple     of

20   things, but it is totally your call. So do you want to talk

21   to us? Are you willing to talk to us today?




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 4 of 14
                                                                                 SHAORONG LIU
                  (05/29/2020)                                                               4




 1          SHAORONG LIU: I would like to know what is happening.

 2          SPECIAL AGENT ERIK HALVORSON: Sure. and that certainly

 3   is something that we can get into. Unfortunately until you

 4   have said like, yeah, I want to talk to you or no, I don’t

 5   want to talk to you, it is kind of hard for us to proceed.

 6   It is just something that we have to do prior to like

 7   really talking to you.

 8          SHAORONG       LIU:    I     can   decide.     I   don’t     think     this     is

 9   something --

10          SPECIAL AGENT ERIK HALVORSON: Sure, just print your

11   name right there.

12          SHAORONG LIU: Did you let my university know this or

13   have you talked with them?

14          SPECIAL AGENT ERIK HALVORSON: No, I have not talked to

15   your university.

16          SHAORONG       LIU:     So    I    am   just    wondering        whether      our

17   university       would       have    university       attorney,       and     I   don’t

18   think they do, but I may need to have a private one, you

19   know, because under this, I have no clue. I never had a

20   lawyer, so maybe some advice would help me.




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 5 of 14
                                                                                 SHAORONG LIU
                  (05/29/2020)                                                               5




 1           SPECIAL AGENT ERIK HALVORSON: Sure, so are you saying

 2   you would like an attorney? I guess I am confused about

 3   what you are saying.

 4           SHAORONG LIU: I like you guys to maybe somehow get me

 5   an attorney to give me some advice.

 6           SPECIAL AGENT ERIK HALVORSON: Okay, so like I said

 7   earlier, we are actually not responsible for getting you an

 8   attorney.

 9           SHAORONG LIU: Oh, okay.

10           SPECIAL AGENT ERIK HALVORSON: If you would like an

11   attorney, certainly.

12           SHAORONG LIU: You said if I don’t have the money to

13   pay for it, you would be able to give me one?

14           SPECIAL AGENT ERIK HALVORSON: Sure.

15           SHAORONG LIU:         Is that you or –-

16           SPECIAL AGENT ERIK HALVORSON:                   No, that can’t happen

17   today. That has to go through the actual legal process. So

18   you’d     have    to    fill    out    some     affidavits       about     what     your

19   financial situation is and then they make a determination

20   if you have the money to pay for an attorney or not. And if

21   they say no, you cannot pay for one, then they will provide




                                                                                       04:10.1
     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 6 of 14
                                                                                  SHAORONG LIU
                  (05/29/2020)                                                                 6




 1   one to you. That’s kind of how that process works. But

 2   again, I just want to be clear. Are you asking for an

 3   attorney right now? Or are you saying you are willing to

 4   talk to us, because earlier you said you wanted to talk and

 5   now    you       are   saying.      I    just    want     to    make       sure    I    am

 6   understanding.

 7          SHAORONG LIU: Yeah, I – I -- it seems like it is

 8   pretty serious, so I would like to maybe get some idea what

 9   is happening.

10          SPECIAL AGENT ERIK HALVORSON:                  Sure.

11          SHARONG LIU:           And I want to see what, you know, if

12   something I have done wrong, I want to know what I have

13   done wrong and then I will totally make that assessment of

14   whether      I    will      just   say    or    whatever,       if     I    have       done

15   something wrong or just take a responsibility.

16          SPECIAL AGENT ERIK HALVORSON:                  Sure.

17          SHARONG LIU:          Or, if I haven’t done anything wrong…

18          SPECIAL AGENT ERIK HALVORSON: Oh absolutely.

19          SHAORONG LIU: And then maybe I will say, you know –

20          SPECIAL AGENT ERIK HALVORSON:                  Sure.

21          SHAORONG LIU:          I need some help.




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 7 of 14
                                                                                   SHAORONG LIU
                  (05/29/2020)                                                               8




 1          SPECIAL       AGENT     ERIK     HALVORSON:        As     you    can     see,    I

 2   brought      some    paperwork        here    that    I   have     tabbed.      We   are

 3   really just trying to get some understanding of that. That

 4   is kind of like where we are coming from and what we are

 5   trying to get some knowledge of.

 6          SHAORONG LIU: Okay, I, I, in that case, I I probably

 7   don’t really need an attorney. I think I can answer the

 8   questions.

 9          SPECIAL       AGENT     ERIK    HALVORSON:         Okay,    perfect,        yeah,

10   that would be great. So I think we are, are they still

11   searching, are they clear?

12          SPECIAL AGENT CHARLES STANLEY: I think what they are

13   going to do, I think they’re making sure that we have a

14   space to be able to sit down and talk.

15          SHAORONG LIU: So here inside the car.

16          SPECIAL AGENT CHARLES STANLEY: We’ll go talk inside

17   the house. Somewhere we can sit down and all be a little

18   bit more comfortable.

19          SHAORONG LIU: Okay, sure, sure, sure, okay, yeah.

20          SPECIAL AGENT CHARLES STANLEY: I will go look and make

21   sure --




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 8 of 14
                                                                                   SHAORONG LIU
                  (05/29/2020)                                                               33




 1          SHAORONG LIU: So that is just the common.

 2          SPECIAL AGENT ERIK HALVORSON: Okay.                         some of the other

 3   questions we had about the grant are specifically like the

 4   incurred costs or the costs that you had that you incurred

 5   while you were working on these grants. It seems that they

 6   keep getting changed, like you will submit one thing and

 7   then you will submit another thing and then it will change

 8   it and then you’ll change it back again, so it has been

 9   really confusing, I guess, for our grant officers to kind

10   of say like, hey, what’s going on with this stuff.                                     You

11   know, why does it keep changing all of his incurred costs,

12   um,    you     know,        for    both    the   SVIR       program    and    the     STTR

13   program?        You know, you’re not supposed to spend the money

14   until you’ve incurred the costs. It is supposed to be a

15   cost     reimbursable             contract;      so   what     we     are    trying    to

16   understand,         I   guess,       is,   like,      did    you    incur    the    costs

17   first or, like --

18          SHAORONG LIU: Yeah, that’s actually kind of a mess I

19   have to agree, because we, you know, we don’t have, you

20   know, it is not like a regular business.                                It is award

21   handled by me and my wife, and at a certain time I spent




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 9 of 14
                                                                                 SHAORONG LIU
                 (05/29/2020)                                                               69




 1          SHAORONG LIU: Not prestigious.                      No.      Yeah, it is a

 2   university but a good university.

 3          SPECIAL AGENT ERIK HALVORSON: Yeah, absolutely.

 4          SPECIAL AGENT CHARLES STANLEY: Do you have your cell

 5   phone on you?

 6          SHAORONG LIU: Yes.

 7          SPECIAL AGENT CHARLES STANLEY: Okay, I’m sorry.                                 We

 8   need to be able to get that. Is it password protected?

 9          SHAORONG LIU: Oh yeah, it is password protected. I

10   have a student calling me, do you want me to?

11          SPECIAL       AGENT     CHARLES      STANLEY:       No    don’t     answer      it

12   right now.

13          SHAORONG LIU: Okay.

14          SPECIAL AGENT CHARLES STANLEY: If you could go ahead

15   decline and is there a password for it?

16          SHAORONG LIU: Yeah.

17          SPECIAL AGENT CHARLES STANLEY: And what is the actual

18   password for it.

19          SPECIAL AGENT ERIK HALVORSON: Like the Pin?

20          SHAORONG LIU: It is                    .

21          SPECIAL AGENT CHARLES STANLEY: Okay.                      Thank you.




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 10 of 14
                                                                                 SHAORONG LIU
                 (05/29/2020)                                                               95




 1           SHAORONG LIU: Yeah, yeah.

 2           SPECIAL AGENT CHARLES STANLEY: Were any of those funds

 3   tied to any of the grants?

 4           SHAORONG LIU: No, no, no, not at all. Only that one,

 5   because I feel the business need to have a car, so.

 6           SPECIAL AGENT ERIK HALVORSON: So the Toyota was used

 7   from grant funds?

 8           SHAORONG LIU: Yeah.

 9           SPECIAL AGENT ERIK HALVORSON: Okay, but not the Range

10   Rover. Okay, yeah, I mean, I think we are good.

11           SPECIAL AGENT CHARLES STANLEY: Yeah that is it. Um I

12   will tell you what if you want to give me just a minute, I

13   want to go check and see how things are going.

14           SHAORONG LIU: It would be good to have my cell phone

15   back.

16           SPECIAL       AGENT     CHARLES       STANLEY:        So     here     is     the

17   situation.         As a part of this uh, we are not going to, we

18   are going to be taking you with us; so you’re actually

19   going to be under arrest --

20           SHAORONG LIU: Oh.

21           SPECIAL AGENT CHARLES STANLEY: -- for this and all of




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 11 of 14
                                                                                 SHAORONG LIU
                 (05/29/2020)                                                               96




 1   this will be explained to you in further detail as you, you

 2   know, go through the process, but basically we are going to

 3   be taking you with us and we are going to be going to the

 4   Marshals office.

 5          SHAORONG LIU: Okay, okay so seems like it is seriouser

 6   than I thought.

 7          SPECIAL       AGENT     CHARLES      STANLEY:       It   is    serious,        but

 8   again, as he explained, this is definitely, it’s a process

 9   and it is definitely something that you can get --

10          SHAORONG LIU: You do whatever you do.

11          SPECIAL AGENT CHARLES STANLEY: Okay.

12          SHAORONG LIU: I will be cooperating.
                                                                               1:27:10.1
13          SPECIAL AGENT CHARLES STANLEY: Okay, so what we are

14   going to do is before we go to the Marshal Service, we are

15   going to make sure that you are as comfortable as possible,

16   because it can be a little cold in their holding cell; So I

17   would want to make sure that you don’t have anything on you

18   in terms of, like, are you wearing a belt right now?

19          SHAORONG LIU: No, well, I have a belt.

20          SPECIAL AGENT CHARLES STANLEY: So we’ll definitely, we

21   are going to take your belt off.




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 12 of 14
                                                                                 SHAORONG LIU
               (05/29/2020)                                                                105




 1   that we’re         protecting the property and the resources and

 2   the money related to our individual agencies. So that is

 3   kind of our thing.               So I have been on this side of the

 4   table quite a few times with the SBIR, STTR program and um

 5   it is, it happens sometimes people get into some bad spots

 6   and this is just kind of what has to happen.

 7          SPECIAL AGENT CHARLES STANLEY: I actually do have a

 8   couple more questions. So some of the computer equipment

 9   that you have, like the MacBook, the passwords for them? Do

10   you have the passwords?

11          SHAORONG LIU: Yeah, okay, for that one it’s, I think I

12   use fingerprint.

13          SPECIAL AGENT CHARLES STANLEY: Yeah, sure.

14          SHAORONG LIU: I know one I remember one it is like

15               .

16          SPECIAL AGENT ERIK HALVORSON: Just for a friend.

17          SHAORONG LIU:                               .

18          SPECIAL AGENT ERIK HALVORSON: Oh, fun,                                           .

19   All lowercase?

20          SHAORONG LIU: Yeah, number 4.

21          SPECIAL AGENT CHARLES STANLEY:                                 , like that?




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 13 of 14
     Case 5:20-cr-00234-SLP Document 89-1 Filed 03/19/21 Page 14 of 14
                                                                                 SHAORONG LIU
               (05/29/2020)                                                                 107




 1   Mac Books.

 2           SHAORONG LIU: Yeah, Mac Books, yeah, because I mean,

 3   otherwise I would have – it’s just the university is closed

 4   so I took it home.

 5           SPECIAL AGENT CHARLES STANLEY: Sure.                      And for the lab

 6   equipment so in here, so what I guess type of work are you

 7   doing     in    the      lab   here?        What    type     of    experiments         or

 8   research are you doing here?

 9           SHAORONG LIU: We tried to actually to do some of the

10   DOE, (shuffling, inaudible)test of the micro, yeah.

11           SPECIAL AGENT CHARLES STANLEY: Okay.

12           SHAORONG LIU: But we actually did not do that much.

13           SPECIAL AGENT CHARLES STANLEY: Okay, and is that --

14   what money did you use to buy that equipment?

15           SHAORONG      LIU:     I   certainly       used    some    of    the    DOE.    I

16   don’t remember exactly yeah.

17           SPECIAL AGENT ERIK HALVORSON: It is kind of a mix like

18   the rest of the stuff.

19           SPECIAL AGENT CHARLES STANLEY: Okay. Does any of that

20   equipment       -- does any of that equipment belong to OU, like

21   did you --




     ______________________________________________________________________________________
     Liberty Reporting, Inc               (304) 260 0670         office@libertyreportinginc.com
